


110 HR 3961 IH: To amend the Internal Revenue Code of 1986 to provide

U.S. House of Representatives
2007-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3961
		IN THE HOUSE OF REPRESENTATIVES
		
			October 24, 2007
			Mr. Meek of Florida
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  relief with respect to the children of members of the Armed Forces of the
		  United States who die as a result of service in a combat zone.
	
	
		1.Increase in child credit with
			 respect to children of members of the Armed Forces of the United States who die
			 as a result of service in a combat zone
			(a)In
			 generalSubsection (a) of
			 section 24 of the Internal Revenue Code of 1986 (relating to allowance of
			 credit) is amended to read as follows:
				
					(a)Allowance of
				credit
						(1)In
				generalThere shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year with respect to each qualifying child of the taxpayer an amount equal to
				$1,000.
						(2)Increase in
				credit in case of member of the Armed Forces who dies as a result of service in
				a combat zoneIn the case of
				taxpayer—
							(A)whose deceased
				spouse is an individual to whom section 692(a) (relating to general rule for
				income taxes of members of armed forces on death) applies,
							(B)with respect to
				whom the qualifying child is a child (as defined in section 152(f)(1)) of such
				deceased spouse, and
							(C)who, as of the
				close of the taxable year, has not remarried after the death of such deceased
				spouse,
							paragraph
				(1) shall be applied with respect to such qualifying child by substituting
				$5,000 for
				$1,000..
			(b)AGI limitation
			 not applicableSubsection (b) of section 24 of such Code
			 (relating to limitations) is amended by adding at the end the following:
				
					(4)AGI limitation
				not applicable to increased credit amount with respect to certain deceased
				members of the Armed ForcesParagraph (1) shall not apply to the
				portion of the credit amount allowable under subsection (a) by reason of
				paragraph (2) thereof.
					.
			(c)Effective
			 dateThe amendments allowed by this section shall apply to
			 taxable years beginning after December 31, 2006.
			
